Case 2:21-cr-14022-AMC Document 31 Entered on FLSD Docket 09/13/2021 Page 1 of 2




                              UNITED STATE DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  FORT PIERCE DIVISION

                               CASE NO. 21-14022-CR-CANNON

  UNITED STATES OF AMERICA,

          Plaintiff,
   v.

  KWMANE TYSHEEN EUGENE LEWIS,

          Defendant.
                                           /

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Report and Recommendation entered by

  Magistrate Judge Shaniek Maynard Following Change of Plea Hearing [ECF No. 29]. On August

  16, 2021, Magistrate Judge Maynard held a Change of Plea hearing during which Defendant pled

  guilty to Count One of the Indictment [ECF No. 1] pursuant to a written plea agreement and factual

  proffer [ECF Nos. 25, 26].      Magistrate Judge Maynard thereafter issued a Report and

  Recommendation on Change of Plea [ECF No. 29]. No party has filed objections to the Report,

  and the time to do so has expired.

         The Court has conducted a review of the record and finds no error in the Report. Therefore,

  it is ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 29] is AFFIRMED AND ADOPTED.

         2. The guilty plea entered into by Defendant Kwmane Tysheen Eugene Lewis as to Count

             One of the Indictment is ACCEPTED;

         3. Defendant Kwmane Tysheen Eugene Lewis is adjudicated guilty of Count One of the

             Indictment, which charges Defendant with possession of a firearm and ammunition by
Case 2:21-cr-14022-AMC Document 31 Entered on FLSD Docket 09/13/2021 Page 2 of 2

                                                           CASE NO. 21-14022-CR-CANNON


           a convicted felon, in violation of 18 U.S.C. § 922(g)(1) and 924(a)(2) [ECF No. 1].

  DONE AND ORDERED in Chambers at Fort Pierce, Florida this 13th day of September 2021.




                                                    ________________________________
                                                    AILEEN M. CANNON
                                                    UNITED STATES DISTRICT JUDGE


   cc:   counsel of record
